DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the cited references are silent with respect to the correlation between gloss and R/V. This is not found persuasive because Furui et al. (JP 2010066548 A, hereafter Furui ‘548) in view of Kajiya et al. (WO 2016035776 A1, hereafter Kajiya ‘776) teaches the claimed steps of measuring gloss and evaluating R/V, as discussed in the previous action.
Applicant argues that the cited references are silent with respect to the correlation between gloss and productivity. This is not found persuasive because there are no limitations in the claim regarding correlations between gloss and productivity. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the cited references do not teach that the concave-convex structure formation process and the evaluation process are continuously performed. This is not found persuasive because the claimed method differs from the method taught by the modified teachings of Furui ‘548 only in that those processes are continuous, and it has been held that making a process continuous is obvious in the absence of new or unexpected results, as discussed in the previous action and below. See MPEP 2144.04.V.E. Further, no evidence has been provided to indicate that the concave-convex structure formation process and the evaluation process being continuous provides new or unexpected results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (JP 2010066548 A, hereafter ‘548, with machine translation) in view of Kajiya et al. (WO 2016035776 A1, hereafter ‘776, with US 2017/0299778 A1 used as legal translation).
Note: Citations to Furui ‘548 refer to the location in the machine translation.
	Claims 1 and 3: Furui ‘548 teaches a method of manufacturing an anti-glare sheet ([0001], [0002], [0020]) comprising:
	measuring the visual properties of a surface having a concave-convex structure (Fig. 3, [0011], [0046]); and
	evaluating R/V (claim 1, [0008]) which is a ratio of diffuse specular reflection intensity R to sum total V of diffuse reflection intensities (claim 1, [0008], [0011]), wherein
	the diffuse specular reflection intensity R is a diffuse reflection intensity measured at an angle of 1 degree in a diffuse specular reflection direction when visible light is radiated at 45 degrees from normal line of the concave convex structure ([0012]),
	the sum total V of diffuse reflection intensities is a sum total of diffuse reflection intensities measure at an angle of 1 degree for each degree from –Θ to Θ, where Θ can be 45 degrees when visible light is radiated at an angle of 45 degrees from normal line of the concave convex structure (claim 1, [0011], [0012]); and
a concave-convex structure forming process for forming a concave-convex structure on a surface of the anti-glare film (Fig. 3, [0016]).

	With respect to claim 1, Furui ‘548 does not explicitly teach that the method includes measuring gloss of the surface having concave-convex structure, or that the concave-convex structure forming process and the evaluation process are continuous. With respect to claim 3, Furui ‘548 does not explicitly teach that 60 degree gloss is measured.
	Kajiya ‘776 teaches a method of making an antiglare structure (abstract, [0008], [0062]) comprising measuring visual properties of a surface having a concave-convex structure (Fig. 1A, [0008], [0182]) and evaluating the diffuse reflection intensity (Fig. 15, [0056], [0182]). Kajiya ‘776 teaches that the method can further comprise measuring the 60 degree glossiness of the structure ([0195], [0196]). Kajiya ‘776 teaches that measuring glossiness of the concave-convex structure allows determining the antiglare capability of the structure ([0195]). Both Kajiya ‘776 and Furui ‘548 teach methods of making an antiglare structures (‘548, [0001], [0002], [0020]; ‘776, abstract, [0008], [0062]).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of measuring the 60 degree glossiness of the concave-convex structure taught by Kajiya ‘776 to the method taught by Furui ‘548 because measuring glossiness of the concave-convex structure allows easily determining the antiglare capability of the structure, as taught by Kajiya ‘776.

With respect to claim 1, the modified teachings of Furui ‘548 do not explicitly teach that the concave-convex structure forming process and the evaluation process are continuous.
	However, the claimed method differs from the method taught by the modified teachings of Furui ‘548 only in that those processes are continuous, and it has been held that making a process continuous is obvious in the absence of new or unexpected results. See MPEP 2144.04.V.E.

Claim 2: Furui ‘548 teaches that the manufactured antiglare sheet has an R/V greater than 0.19 (claim 1, [0008]), which exceeds a lower limit of R/V=0.01.
Claim 6: Furui ‘548 teaches that the concave-convex structure forming process can comprise curing a curable composition comprising a curable resin ([0016]).
	Claim 7: Furui ‘548 teaches that the curable composition can contain microparticles ([0016], [0018]).
	Claim 8: Furui ‘548 teaches that the curable composition can contain a phase-separable resin ([0016], [0029]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. ‘548 in view of Kajiya et al. ‘776 as applied to claim 3 above, and further in view of Sakajiri et al. (U.S. Patent Application Publication 2014/0254020, hereafter ‘020).
The modified teachings of Furui ‘548 teach the limitations of claim 3, as discussed above. With respect to claim 3, they do not explicitly teach that an antiglare film having 60 degree gloss that exceeds 45% is manufactured.
Sakajiri ‘020 teaches a method of making an antiglare film (abstract). Sakajiri ‘020 teaches that the 60 degree glossiness of the antiglare film can be 70% or more and 95% or less ([0012], [0046]). Both Sakajiri ‘020 and Furui ‘548 teach methods of making antiglare films (‘548, [0001], [0002], [0020]; ‘020, abstract).
The modified teachings of Furui ‘548 are silent with respect to the 60 degree gloss value.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 60 degree glossiness of 70% or more and 95% or less taught by Sakajiri ‘020 as the 60 degree glossiness of the antiglare film in the method taught by the modified teachings of Furui ‘548 because it is a suitable 60 degree glossiness for an antiglare film, as taught by Sakajiri ‘020.
Further, it would have been a simple substitution that would have yielded predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713